In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-20-00236-CV
                                  ________________________

                       BARNETT WELL SERVICES, L.P., APPELLANT

                                                   V.

                  TRINITY ENVIRONMENTAL SWD I, L.L.C., APPELLEE


                            On Appeal from the 413th District Court
                                   Johnson County, Texas
               Trial Court No. DC-C201900880; Honorable John Weeks, Presiding


                                           October 14, 2020

                                MEMORANDUM OPINION

                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.

        Appellant, Barnett Well Services, L.P., appeals from the trial court’s Order Granting

Plaintiff’s Motion for Summary Judgment. 1 Now pending before the court is Barnett Well

Services’ motion seeking voluntary dismissal of the appeal. The court finds the motion

complies with the requirements of Rule of Appellate Procedure 42.1(a)(1) and that


        Originally appealed to the Tenth Court of Appeals, this case was transferred to this court by the
        1

Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).
granting the motion will not prevent any party from seeking relief to which it would

otherwise be entitled. As no decision of the court has been delivered to date, we grant

the motion. The appeal is dismissed. Because the motion does not address costs, costs

will be taxed against Barnett Well Services. TEX. R. APP. P. 42.1(d). No motion for

rehearing will be entertained and our mandate will issue forthwith.


                                                Per Curiam




                                            2